Title: From John Adams to J. H. Tiffany, 30 April 1819
From: Adams, John
To: Tiffany, J. H.



dear Sir
Quincy April 30th 1819

Of Republicks the Varieties are infinite—or at least as numerous, as the tunes and changes, that can be rang upon a complete sett of Bells—Of all the Variety’s a Democracy is the most Natural—the most ancient and the most fundamental—and essential of all others—
In some writing of  mine or others of mine I happened currente calamo to drop the phrase “the word republic as it is used may Signify—any-thing—every-thing—or nothing” For this escape I have been pelt’ed for twenty, or thirty years—with as many Stones—as ever were thrown at St.  Stevens—or St Paul when St Paul held the Cloaths of the Stoners—but the is strict but the aphorism is literal strict Solemn truth—to speak technically or Scientifically if you will—there are Monarchical Aristocratical—and democratical Republicks—the Government of Great Britain—and that of Poland are as strictly republicks—as that of Rhode Island or Connecticut under their Old Charters— If man-kind have a right to the voice of experience they ought to furnish that experience with pen, ink and paper to write it—and a Manuensis to Copy it—
I should have been extremely obliged to you, if you had favoured me with Mr Jeffersons sentiment upon the Subject As I see you have an enquiring mind—I sincerlely wish you  much pleasure Profit and success in your investigations—I have had some pleasure in them but no profit—and very little if any success—
In one of your letters you say—that my Defence—has become rare—this is Strange—Mr Dilly published an  Edition of it in London—An Edition of it was published in Boston—another in New-York—another in Philadelphia before the adoption of the present Constitution of the National Government and before one line of the Federalist was printed—since that Mr Cobbit Alias Porcupine printed a large Edition of the whole work in Philadelphia—and Mr Stockdale of Piccadilly has published another large Edition in London—it has been translated into the French and German Languages—and what has become of all these Copy’s—have they been torn up?—or thrown away to lie in trunks—? I am Sir, with much Esteem, your / humble Servant

John Adams